Name: Commission Regulation (EEC) No 828/87 of 23 March 1987 specifying products in the beef and veal sector which are eligible for buying in
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/8 Official Journal of the European Communities 24. 3 . 87 COMMISSION REGULATION (EEC) No 828/87 of 23 March 1987 specifying products in the beef and veal sector which are eligible for buying in THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the joint presentation of the forequarter and hindquarter from the same half-carcases serves to facili ­ tate controls carried out by the intervention agency as regards compliance with the rules governing quality and the classification of the meats presented ; whereas, accor ­ dingly, provisions should be introduced enabling the intervention agencies to require that the two quarters be presented jointly ; Whereas Commission Regulation (EEC) No 2650/86 (8) should be repealed ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1987 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to the provisions of Council Regula ­ tion (EEC) No 1302/73 of 15 May 1973 laying down general rules for intervention on the market in beef and veal (3), as last amended by Regulation (EEC) No 427/77 (4), the qualities and presentations of products bought in must be determined while taking account, on the one hand, of the need to ensure effective support for the market and balance between the market in question and that of rival animal products and, on the other hand, of the Community's financial responsibilities in this field ; whereas buying-in operations should therefore be restricted to certain categories, qualities and presentations specified on the basis of the Community scale for the classification of carcases of adult bovine animals esta ­ blished under Council Regulation (EEC) No 1208/81 (*) and Member States should be allowed to restrict buying in to certain quality subclasses where the classification subdivisions concerned are applied pursuant to Article 3 (3) of Regulation (EEC) No 1208/81 ; Article 1 1 . With effect from 6 April 1987, the products listed in the Annex shall, subject to the conditions laid down in Commission Regulation (EEC) No 2226/78 ('), as last amended by Regulation (EEC) No 827/87 (10) be eligible for intervention in the Member States which meet the conditions specified in Article 6a (2) of Regulation (EEC) No 805/68 . However, the intervention agencies may accept, in addi ­ tion to the presentations laid down for the Member State concerned, one of the presentations specified in the Annex on condition that it is boned within the limits authorized by Article 10 ( 1 ) of Regulation (EEC) No 2226/78 . 2. The following shall be eligible for buying in in accordance with Article 3 ( 1 ) of Regulation (EEC) No 1208/81 : meat of carcases of uncastrated young male animals of less than two years of age in the case of cate ­ gory A and meat of carcases of castrated male animals in the case of category C. 3 . For the purposes of Article 6a of Regulation (EEC) No 805/68 the 1986/87 intervention price shall , for the categories of quality R3 which are specified in paragraph 2, be 344 ECU per 100 kg carcase weight. Whereas it may be necessary to prolong the 1986/87 marketing year ; whereas, in that case, for the categories of eligible carcases, the intervention price fixed, on the basis of the live weight, by Council Regulation (EEC) No 1345/86 of 6 May 1986 fixing the guide price and the intervention price for adult bovine animals for the 1986/87 marketing year ^, should be converted into carcase weight in relation to a reference quality ; whereas Council Regulation (EEC) No 653/87 f) provides for application of the common prices in Spain from 6 April 1987 ; whereas the same price level should be specified for the categories of carcase eligible, since they have become increasingly comparable in terms of commercial value ; whereas the price differentials between the reference quality and the other qualities should be speci ­ fied : (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 48 , 17. 2. 1987, p. 1 . (3 OJ No L 132, 19 . 5. 1973, p. 3 . (4) OJ No L 61 , 5 . 3 . 1977, p. 16. 0 OJ No L 123, 7. 5. 1981 , p. 3 . ( «) OJ No L 119, 8 . 5. 1986, p. 37. f) OJ No L 63, 6. 3 . 1987, p. 1 . (8) OJ No L 241 , 27. 8 . 1986, p. 8 . 0 OJ No L 261 , 26. 9 . 1978, p. 5 . (10) See page 6 of this Official Journal . 24. 3 . 87 Official Journal of the European Communities No L 80/9 4. The intervention prices for the other qualities shall be obtained by applying the following differentials expressed in ECU per 100 kg, to the R3 intervention prices : 6 . At the request of the intervention agency concerned, the operator shall, together with the hindquarter offered for intervention, present to the intervention agency the forequarter which belongs to the half-carcase in question . Category A Category C U2 U3 U4 R2 R4 02 03 + 20 + 15 + 5  15  20 + 20 + 15 + 5  10  20 Article 2 Regulation (EEC) No 2650/86 is hereby repealed. 5. Member States which subdivide the classes set out in Article 3 (3) of Regulation (EEC) No 1208/81 are hereby authorized to restrict buying-in to some of those sub ­ classes. Article 3 This Regulation shall enter into force on 6 April 1987. This Regulation shall be binding in its entirety and . directly applicable in all Member States. Done at Brussels, 23 March 1987. For the Commission Frans ANDRIESSEN Vice-President / No L 80/10 Official Journal of the European Communities 24. 3 . 87 ANEXO  BILAG ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE ALLEGATO  BIJLAGE  ANEXO Produtos elegibles para la intervenciÃ ³n Produkterne, der er kvalificeret til intervention InterventionsfÃ ¤hige Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §Ã £o BELGIQUE/BELGIE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã S cÃ ´tes :  Achtervoeten, recht afgesneden op 5 ribben :  Categorie A classe U2 / Categorie A klasse U2  CatÃ ©gorie A classe R2 / Categorie A klasse R2  CatÃ ©gorie A classe R3 / Categorie A klasse R3  CatÃ ©gorie A classe 02 / Categorie A klasse 02  CatÃ ©gorie A classe 03 / Categorie A klasse 03  CatÃ ©gorie C classe R3 / Categorie C klasse R3 DANMARK Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler* :  Kategori A klasse R2  Kategori A klasse R3  Kategori A klasse 02  Kategori A klasse 03  Kategori C klasse R3  Kategori C klasse 03 DEUTSCHLAND Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen :  Kategorie A, Klasse U2  Kategorie A, Klasse U3  Kategorie A, Klasse R2  Kategorie A, Klasse R3 EÃ Ã AÃ A Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã µÃ Ã ¸Ã µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã µ 5 ÃÃ »Ã µÃ Ã Ã ­Ã   Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R2  Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R3  Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 02  Ã ºÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 03 ESPAÃ A Cuartos traseros, corte Pistola a 8 costillas :  Categoria A, clase U2  Categoria A, clase U3  Categoria A, clase R2  Categoria A, clase R3  Categoria A, clase 02  Categoria A, clase 03 24. 3 . 87 Official Journal of the European Communities No L 80/ 11 FRANCE Quartiers arriÃ ©rÃ ©, dÃ ©coupe Ã 8 cÃ ´tes, dite * pistola » :  Categorie A classe U2  Categorie A classe U3  Categorie A classe R2  Categorie A classe R3  Categorie A classe 02  Categorie A classe 03  Categorie C classe U2  Categorie C classe U3  Categorie C classe U4  Categorie C classe R3  Categorie C classe R4  Categorie C classe 03 IRELAND Hindquarters, straight cut at third rib :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03 ITALIA Quarti posteriori, taglio a 8 costole, detto pistola :  Categona A classe U2  Categoria A classe U3  Categoria A classe R2  Categoria A classe R3  Categoria A classe 02  Categoria A classe 03 LUXEMBOURG Quartiers arriÃ ©rÃ ©, dÃ ©coupe Ã 8 cÃ ´tes, dite * pistola » :  Categorie A classe R2  Categorie A classe 02  Categorie C classe R3  Categorie C classe 03 NEDERLAND Achtervoeten, recht afgesneden op J ribben :  Categorie A klasse R2  Categorie A klasse R3 UNITED KINGDOM A. Great Britain Hindquarters, straight cut at third rib :  Category C class U2  Category C class U3  Category C class U4  Category C class R3  Category C class R4 B. Northern Ireland Hindquarters, straight cut at third rib :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03